DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species
Species 1; figures 1-2
Species 2; figures 17A-C
Species 3; figures 18A-D
Species 4; figures 19A-c, 20A-C
Species 5; figure 21A-B
Species 6; Figure 22
Species 7; figures 23A-B
Species 8; figures 24A-B
Species 9; figure 25
Species 10; figure 26A-B
Species 11; figures 27A-B
Figures 3-16 are directed to non-claimed instrument species.
 The species are independent or distinct because each have different features as shown in the figures and described in the specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each would require separate searches such as separate text-based searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Vamsi Kakarla on 8/22/2022 a provisional election was made without traverse to prosecute the invention of species 2, claims 1-14 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 and 16 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slivka et al. (US Pub 2005/0277920).
With respect to claim 1, Slivka discloses a fixation system (see fig 9 and 10A below) for correcting scoliosis  (paragraph 2) comprising: first and second cords (fig 9, 114a, b); a base (fig 10, 512); a tulip structure (fig 10A, 502a and 502b) disposed on the base for receiving at least one of the first and second cords (fig 10A); and a locking cap (fig 10A, 504) disposed in the tulip over at least one of the first and second cords and adapted to lock at least one of the first and second cords. With respect to claim 2, Slivka discloses wherein the tulip structure includes a body with a pair of upwardly extending arms (see fig 10A below), wherein the arms define a U-shaped channel (see fig 10A below) therebetween sized and shaped to receive at least one of the first and second cords. With respect to claim 3, Slivka discloses wherein the base includes a plate having an upper surface and an opposed lower surface (see fig 10A below), wherein the tulip structure is integrated with the upper surface of the plate (fig 10A). With respect to claim 4, Slivka discloses wherein the plate is curved with the lower surface having a concave surface (see fig 10A below). With respect to claim 5, Slivka discloses wherein the plate includes one or more prongs (See fig 10A below) extending downwardly from the lower surface of the plate. With respect to claim 6, Slivka discloses further comprising a second tulip structure (fig 10A, 502B) integral with the upper surface of the plate, wherein each tulip structure retains one of the first and second cords. With respect to claim 7, Slivka discloses wherein the plate defines an opening (see fig 10A below) extending therethrough, and a fastener (See fig 10A below) is receivable through the opening in the plate. With respect to claim 8, Slivka discloses wherein the fastener includes a head (see fig 10A below) and a threaded shaft portion (See fig 10A below) configured to engage bone, wherein the head is receivable in the opening through the plate (fig 10A).
With respect to claim 10, Slivka discloses a fixation system (See fig 9 and 10A below) for correcting scoliosis comprising: a single bone fastener  (See fig 10A below) including a threaded shaft (see fig 10A below) portion configured to engage bone; first (fig 10A, 502a) and second tulips (fig 10A, 502b) each including a body with a pair of upwardly extending arms (See fig 10A below) defining a U-shaped channel (See fig 10A below) therebetween; and a plurality of cords (fig 9, 114a and b) configured to be secured in the first and second tulips, wherein the system secures the plurality of cords to the single bone fastener (fig 10A). With respect to claim 11, Slivka discloses further comprising first and second locking caps (fig 10A, 504a and b) disposed in the first and second tulips over the cords and adapted to lock the cords therein. With respect to claim 12, Slivka discloses wherein both of the first and second tulips are affixed to a plate (fig 10A, 512). With respect to claim 13, Slivka discloses wherein the fastener is receivable through a central opening (See fig 10A below) located between the first and second tulips. With respect to claim 14, Slivka discloses wherein the plate includes a pair of prongs (See fig 10A below) extending downwardly, wherein the prongs are positioned beneath each of the first and second tulips (fig 10A both prongs are located under a tulip).
With respect to claim 1, Slivka discloses a method of correcting scoliosis of the spine (paragraph 2) comprising: positioning a plate against a vertebra (fig 9), the plate including a first tulip (fig 10A, 502a) disposed on the plate for receiving a first cord (114a) and a second tulip (fig 10A, 502b) disposed on the plate for receiving a second cord (114b); placing a single fastener (see fig 10A below) through an opening in the plate and securing the fastener to the vertebra; positioning a first cord through the first tulip and securing the first cord therein with a first locking cap (fig 10A and paragraph 59); and positioning a second cord through the second tulip and securing the second cord therein with a second locking cap (fig 10A, and paragraph 59), wherein the first and second cords are affixed to additional fastener systems on adjacent vertebrae to thereby stabilize the spine (fig 9 shows multiple fastener systems along the spine). With respect to claim 18, Slivka discloses wherein the first and second cords are aligned in parallel (fig 9 and fig 10A). With respect to claim 19, Slivka discloses wherein the first and second cords are tensioned to correct a curve of the spine (paragraph 58). With respect to claim 20, Slivka discloses wherein the plate includes one or more prongs (See fig 10A below) extending downwardly from the plate configured to engage the vertebra and reduce rotation of the plate.


    PNG
    media_image1.png
    868
    677
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slivka et al. (US Pub 2005/0277920) in view of Strausbaugh et al. (US Patent 9,848,918).
With respect to claim 9, Slivka discloses the claimed invention except for wherein the locking cap includes a non-threaded outer portion and a threaded inner portion receivable through the outer portion, wherein threading the inner portion downwardly secures at least one of the first and second cords in the tulip structure.
Strausbaugh discloses wherein a locking cap (fig 2, 102) includes a non-threaded outer portion (Fig 2, 112) and a threaded inner portion (fig 2, 122) receivable through the outer portion, wherein threading the inner portion downwardly secures at least one of the first and second cords in the tulip structure (col. 6, ll. 55-57) to allow the cord to be moved while positioned in the tulip until a satisfactory position is made and then lock the cord (col. 6, ll. 54-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Slivka to include wherein the locking cap includes a non-threaded outer portion and a threaded inner portion receivable through the outer portion, wherein threading the inner portion downwardly secures at least one of the first and second cords in the tulip structure in view of Strausbaugh in order to allow the cord to be moved while positioned in the tulip until a satisfactory position is made and then lock the cord.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030153913 A1 discloses a plate with two tulips and locking caps
US 20040162558 A1 discloses a plate with two tulips and locking caps
US 20060069390 A1 discloses a tulip with multiple tethers inside
US 20070191844 A1 discloses a plate with two tulips and locking caps
US 7575588 B2 discloses a plate with two tulips and locking caps
US 20110245883 A1 discloses a plate with two tulips and locking caps
US 8211151 B2 discloses a plate with two tulips and locking caps
US 8998956 B2 discloses a plate with two tulips and locking caps
US 11350971 B2 discloses a plate with two tulips and locking caps
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773